Title: To Thomas Jefferson from De Pinto, 11 July 1786
From: Pinto de Sousa Coutinho, Luis, Chevalier de
To: Jefferson, Thomas



Monsieur
à Londres Ce llme. Juillet 1786

Une digrétion de quelques jours à La Campagne m’a Empeché d’avoir L’honneur de vous remercier plus tôt, Monsieur, du present estimable que Le Collonel Smith m’a remis de vôtre part. Permetez  Monsieur, que je vous temoigne toute mà reconnoissance, et que je vous assure en même tems, que je conserverois toujour vôtre Livre comme une marque pretieuse de vôtre amitié, et de vôtre soubvenir à mon Egard.
J’ait L’honeur d’etre avec autant de Consideration que de respect Monsieur Vôtre tres heumble et tres obeissant Serviteur,

Le Chr. De Pinto

